Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
	Consider independent claims 1, 8, 11, 14, the best prior art found of record during the examination of the present application.
	In view of the present application, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  
	Per claim 1, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations sending, by the first access network device, a message to a core network device in response to the first access network device not receiving, within a predetermined period of time, a paging response from the terminal or a notification that is from the second access network device and that indicates that the terminal enters a connected state, wherein the message to the core network device requests that the core network device release a connection between the first access network device and the core network device of the terminal, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.

	Per claim 11, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations receive from a first access network device, a message in sent response to the first access network device not receiving, within a predetermined period of time, a paging response from a terminal or a notification from a second access network device that indicates that the terminal enters a connected state, wherein the message requests that the core network device release a connection between the first access network device and the core network device of the terminal, and wherein the second access network device is an access network device that has received, prior to the second access network device sending the notification, a paging request message requesting that the second access network device page the terminal from 
	Per claim 14, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations send a message to a core network device in response to the first access network device not receiving, within a predetermined period of time, a paging response from the terminal or a notification that is from the second access network device and that indicates that the terminal enters a connected state from the second access network device, wherein the message to the core network device requests that the core network device release a connection between the first access network device and the core network device of the terminal, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.
Claims 2-7, 9, 10, 12, 13, 15-20 are allowable based on their dependency on claims 1, 8, 11, 14 are respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264.  The examiner can normally be reached on Monday-Thursday from 5:30AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG A NGO/Primary Examiner, Art Unit 2645